 



 



Exhibit 10.1

 

AGREEMENT FOR SEPARATION OF EMPLOYMENT

 

This Agreement for Separation of Employment (“Agreement”) confirms the terms of
your separation from employment with Nicolet Bankshares, Inc. (the “Company”)
and Nicolet National Bank (the “Bank” and, collectively with the Company, the
“Employer”).

 

The Company and you previously entered into that certain employment agreement
dated April 29, 2016 (the “Employment Agreement”). You have been employed by the
Employer pursuant to the terms of the Employment Agreement and will continue to
be so employed through the Termination Date, as set forth below. The parties now
mutually desire to enter into this Agreement to address all matters pertaining
to the expiration of the stated term of the Employment Agreement and to the
dissolution of the employment relationships among the parties on mutually
satisfactory terms.

 

Your timely execution and non-revocation of this Agreement is a condition to
your receipt of the benefits described below.

 

NOW, THEREFORE, in consideration of the premises and terms and conditions
contained herein, the parties hereto hereby agree as follows:

 

1.          Termination of Employment Relationship. You acknowledge and agree
that your last day of employment with the Employer will be May 24, 2016 (the
“Termination Date”), and you further agree that, other than the amounts
specifically referenced in this Agreement, you have been paid all wages, salary,
bonuses, expense reimbursements, and any other amounts that you are owed by the
Employer, and that you have used and been paid for all of your paid leave to the
extent such amounts are payable pursuant to the Employer’s policies and
procedures and that you have been given all time off to which you were entitled
under any policy or law, including but not limited to leave under the Family and
Medical Leave Act.

 

2.          Resignation from Officer and Director Positions. You acknowledge and
agree that, in connection with the termination of the employment relationships,
you have or will tender your resignations as an officer and member of the Board
of Directors of each of the Company and the Bank, with such resignations
effective as of the Termination Date.

 

3.          Effective Date. This Agreement shall be effective as of the
Termination Date.

 

4.          Nature of Termination and Acknowledgement of Certain Continuing
Employment Agreement Obligations. The parties acknowledge and agree that the
employment relationships among them are being terminated by mutual agreement and
your Employment Agreement is being terminated pursuant to Section 4.1(d) of the
Employment Agreement. Notwithstanding the foregoing, the provisions of the
Employment Agreement regarding your return of Employer property, including
Confidential Information (as defined in the Employment Agreement); your
compliance with the covenants set forth under Sections 5, 6, 7, and 8 of the
Employment Agreement; and the Employer’s remedies to address any breaches of
those obligations shall survive the termination of the Employment Agreement.

 

5.          Consideration. If you enter into this Agreement in connection with
your separation from employment with the Employer, the Company will provide for
the following:

 

 (a)          a lump sum cash payment equal to Two Million Dollars ($2,000,000),
payable within thirty (30) days following the Termination Date;

 

 

 

 

 (b)          accelerated, full vesting of all remaining stock options and
restricted stock units previously issued to you under the Baylake Corp. 2010
Equity Incentive Plan; and

 

 (c)          delivery of possession and title to you of the Employer-owned
automobile most recently provided to you for your use at no cost; provided,
however, in conveying the automobile to you, the Employer specifically disclaims
any express or implied warranties regarding the merchantability or fitness of
the automobile for any purpose.

 

The severance benefits shall not be mitigated by income you receive from other
sources, but are subject to your continued compliance with the provisions of
this Agreement.

 

You agree that the severance benefits described in this Section 5 are something
of value and are not required by the terms of your Employment Agreement due to
its termination by mutual agreement. You acknowledge and further understand that
you are not entitled to the severance benefits described by the terms of this
Agreement or the release set forth in Section 7(b) below without executing a
release of the Company and its affiliates, as provided below in Section 7(a).

 

Apart from the Employer discharging its tax withholding obligations respecting
both the cash and in-kind elements of the consideration described above, you are
solely responsible for any and all tax obligations or other obligations under
federal and/or state law pertaining to the receipt of the severance benefits
described in this Section 5. Any tax withholding obligations attributable to you
by reason of the accelerated vesting of those equity rights contemplated by
Section 5(b) above will be deducted from the amount payable to you under Section
5(a) above, unless you timely make provisions for an alternative method for
satisfying those obligations consistent with the existing terms and conditions
of the applicable equity awards.

 

6.         Acknowledgement of Certain Forfeitures. You acknowledge and hereby
agree to your immediate forfeiture of:

 

(a)          the opportunity to receive the retention bonus in the amount of Two
Hundred Fifty Thousand Dollars ($250,000) described in Section 3.4 of the
Employment Agreement; and

 

(b)          the restricted stock award issued to you on April 29, 2016, for
25,974 shares of Company common stock pursuant to Section 3.5 of the Employment
Agreement.

 

You agree that the forfeitures result from your termination of employment by
mutual agreement and are further supported by your receipt of adequate
consideration in the form of the severance benefits provided for in Section 5 of
this Agreement and the reciprocal release provided to you by the Employer
pursuant to Section 7(b) of this Agreement.

 

7.         Mutual Releases. As a condition of the parties entering into this
Agreement and in consideration of the mutual promises and covenants contained in
this Agreement, the parties agree to execute and you must not timely revoke
within the period of time specified in Section 17 of this Agreement, the mutual
and general release of known and unknown claims as set forth in this Section 7.



 

2 

 

 

(a)          After consultation with counsel, you, on behalf of yourself, your
heirs and any successors and assigns, irrevocably and unconditionally release
and forever discharge the Company and the Bank and any of their respective
current and former officers, directors, shareholders, partners, employees,
representatives, and agents, as well as their predecessors, parents,
subsidiaries, affiliates, divisions, successors and assigns and their respective
current and former officers, directors, shareholders, employees,
representatives, attorneys and agents (collectively, “Employer Parties”) from
any claims you may have against them as of the date you sign this Agreement,
whether such claims arise from common law, statute, regulation, or contract.
Specifically included in this release are, among other things, any and all
claims related to your employment and separation from employment, including
without limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination) and for any other discrimination or harassment on the basis of
race, color, sex, sexual orientation, national origin, ancestry, religion, age,
disability, handicap, medical condition, marital status or any other protected
class; (2) the Americans with Disabilities Act, as amended (disability
discrimination); (3) 42 U.S.C. § 1981 (discrimination); (4) the Age
Discrimination in Employment Act (29 U.S.C. §§ 621-624); (5) the Equal Pay Act
( 29 U.S.C. § 206(d)(1)); (6) Executive Order 11246 (race, color, religion, sex,
and national origin discrimination); (7) Executive Order 11141 (age
discrimination); (8) Section 503 of the Rehabilitation Act of 1973 (disability
discrimination); (9) the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); (10) the Occupational Safety and Health Act; (11) the Worker
Adjustment and Retraining Notification (“WARN”) Act; (12) the Ledbetter Fair Pay
Act; (13) the Genetic Information Nondiscrimination Act; (14) the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (15) the Occupational
Safety and Health Act (“OSHA”) or any other health and/or safety laws, statutes
or regulations; (16) the Internal Revenue Code; (17) the Dodd-Frank Wall Street
Reform and Consumer Protection Act; (18) Sarbanes Oxley Act of 2002; (19) the
Family and Medical Leave Act and the Fair Labor Standards Act (“FLSA”), both to
the extent lawfully released; (20) failure to pay wages, overtime, waiting-time
penalties, benefits, vacation pay, severance pay, or other compensation of any
sort; and (21) other federal, state and local discrimination laws, including
those of the State of Wisconsin.

 

You further acknowledge that you are releasing, in addition to all other claims,
any and all claims based on any tort, whistle-blower, personal injury,
defamation, emotional distress, harassment, invasion of privacy, wrongful
discharge theory or retaliatory discharge theory; any and all claims based on
any oral, written or implied contract or on any contractual theory; any and all
claims based on breach of implied covenant of good faith and fair dealing; any
and all claims based on a severance policy; and any and all claims based on any
other federal, state or local constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys’ fees, costs or expenses.

 

The Employer acknowledges that the release provided in this Section 7(a) does
not apply to: (1) base salary accrued (whether or not paid) up to the
Termination Date; (2) subject to applicable law, all retirement and welfare
benefits pursuant to the terms of any employee benefit plans subject to ERISA
and which were earned on or before the Termination Date; (3) unreimbursed
business expenses incurred prior to the Termination Date for which you are
entitled to reimbursement under the Employer’s business expense policies; and
(4) any claim which you may have for any breach of this Agreement by the
Employer. The amounts and benefits contemplated by this paragraph shall be
provided whether or not you execute this Agreement. Finally, your release does
not waive claims that you could make, if available, for unemployment or workers’
compensation or claims that cannot be released by private agreement.

 

(b)          The Company and the Bank irrevocably and unconditionally release
and forever discharge you and any of your heirs, assigns, personal
representatives, spouse from any claims they may have against you as of the date
you sign this Agreement, whether such claims arise from common law, statute,
regulation, or contract. Specifically included in this release are, among other
things, any and all claims related to your employment with the Employer and its
predecessors in interest.

 

3 

 

 

(c)          The parties acknowledge and agree that they may later discover
facts different from or in addition to those they now know or believe to be true
in entering into this Agreement and these mutual releases. The parties agree to
assume the risk of the possible discovery of additional or different facts,
including facts which may have been concealed or hidden, and agree that this
Agreement and the mutual releases shall remain effective regardless of such
additional or different facts.

 

(d)          The parties specifically agree that the mutual releases do not
cover, and that you expressly reserve, any and all indemnification rights
existing to you as a former director and/or officer of the Company and the Bank
under the Articles and Bylaws of each and pursuant to applicable state law and
in accordance with any directors and officers liability insurance policy
maintained by the Company or the Bank for its former directors and/or officers.

 

8.         Non-Admission. The parties agree that neither this Agreement nor the
payment of the additional amounts and benefits being offered to you for signing
this Agreement is an admission by any party of any liability or unlawful conduct
of any kind.

 

9.         Exclusivity; No Filing of Claims. You agree that you are the only
person who is able to assert any right or claim arising out of your employment
with or separation from the Company and the Bank. You represent and warrant that
you have not filed, nor assigned to others the right to file, nor are there
currently pending, any complaints, charges, claims, grievances, or lawsuits
against any of the Employer Parties filed by you with any administrative, state,
federal, or governmental entity or agency or with any court. Nothing in this
Agreement, however, shall be construed to prohibit you from filing a complaint
and/or charge or participating in any investigation or proceeding conducted by
any federal, state or local agency, including, but not limited to, the Equal
Employment Opportunity Commission. Notwithstanding the foregoing, you waive your
right to recover monetary or other damages as a result of any charge or lawsuit
filed by you or by anyone else on your behalf, including a class or collective
action, whether or not you are named in such proceeding.

 

10.       Non-Disparagement; Reference.

 

(a)          By You. You promise that you will not, from and after the date of
execution of this Agreement, directly or indirectly, in any capacity or manner,
make, cause, encourage or assist to be made any statements, comments, or
remarks, whether oral, in writing, or electronically transmitted, which might
reasonably be considered to be derogatory, defamatory or critical of, or
negative towards, or to malign, harm, defame, disparage or damage the reputation
of any of the Employer Parties. You agree not to make any statements about any
of the Employer Parties to the press, any newspaper, magazine, radio station,
television station, website, blog, or chat room without the prior written
consent of the Company. Nothing contained in this Section 10 is intended to
prevent you from: (1) complying with the requirements and policies of any
federal or state agency, (2) cooperating with any investigation or request for
information from any state or federal government agency, or (3) testifying
truthfully in any legal or administrative proceeding.

 

4 

 

 

(b)          By the Company. The Company and the Bank promise that the members
of their respective Boards of Directors and all executive officers of the
Company and the Bank (collectively, the “Persons to be Advised”) will not,
directly or indirectly, in any capacity or manner, make, cause, encourage or
assist to be made any statements, comments or remarks, whether oral, verbal, in
writing or electronically transmitted, which might reasonably be considered to
be derogatory, defamatory or critical of, or negative towards, you or to malign,
harm, defame or damage your reputation, nor will they authorize, condone, or
encourage any such disparagement from others. The Company will advise the
Persons to be Advised that a non-disparagement agreement is in effect, and will
use reasonable efforts to enforce compliance with this Agreement.
Notwithstanding the foregoing agreement, the parties hereto recognize and
acknowledge that the Employer will not be liable for unauthorized remarks by
individuals employed by or otherwise associated with the Employer, other than
the Persons to be Advised and if the Persons to be Advised are required by any
applicable law, regulation, statute, subpoena, court order, or other compulsory
process to disclose information related to your employment with the Company and
the Bank, such disclosure of truthful information shall not constitute a breach
of this Agreement. Moreover, this Section 10(b) shall not apply to any truthful
and factual communications made: (1) between the Employer and the independent
public auditors of the Employer, (2) to comply with the requirements and
policies of any federal or state agency, (3) subject to a confidentiality
agreement with a third party in bona fide discussions conducted in the context
of the Company’s pursuit of any strategic transaction, (4) in cooperation with
any investigation or request for information from any state or federal
government agency, or (5) in connection with any judicial or administrative
proceeding.

 

(c)          Reference. In responding to any requests by a third party for
information pertaining to your employment with the Employer where the third
party, at your direction, has contacted Kate Lombardi, Vice President, Human
Resources / Legal Counsel for the Bank, the Employer will limit itself to
confirming your dates of employment, to verifying the position(s) you held
during your period of employment, to stating that your departure was by mutual
agreement, and to stating that its policy is not to comment on future employment
prospects of any individual.

 

11.       Acknowledgments.

 

(a)          You acknowledge, understand and agree that the consideration
described in Sections 5 and 7(b) is not otherwise required by the terms of your
employment or the Employer’s policies and procedures and is not payable or
otherwise to be provided pursuant to the terms of this Agreement unless this
Agreement is timely executed by you and not revoked and that such consideration
exceeds any and all pay and benefits to which you otherwise would be entitled by
contract or law and constitutes good, valuable and sufficient consideration for
your covenants and agreements contained in this Agreement.

 

(b)          Except as contemplated by Sections 5 and 7(a) above, you
acknowledge, understand and agree that you have been compensated in full for all
services rendered to the Employer and that you have been paid any and all
compensation which has been earned by you through the date of execution of this
Agreement.

 

(c)          You acknowledge, understand and agree that you have been notified
of your rights under the Family and Medical Leave Act (FMLA) and state leave
laws. You further acknowledge, understand and agree that you have not been
denied any leave requested under the FMLA or applicable state leave laws and
that, to the extent applicable, you were returned to your job, or an equivalent
position, following any FMLA or state leave taken pursuant to the FMLA or state
laws.

 

(d)          You acknowledge, understand and agree that it is your obligation to
make a timely report, in accordance with the Employer’s policies and procedures,
of any work related injury or illness. You further acknowledge, understand and
agree that you have reported to the Company’s management personnel any work
related injury or illness that occurred up to and including your last day of
employment.

 

5 

 

 

(e)          You acknowledge, understand, and agree that you have no knowledge
of any actions or inactions by any of the Employer Parties or by you that you
believe could possibly constitute a basis for a claimed violation of any
federal, state, or local law, any common law or any rule promulgated by an
administrative body.

 

(f)          You acknowledge, understand and agree that you are responsible for
the payment of any and all local, state, and/or federal taxes which may be
attributable to the consideration set forth in Section 5 or amounts described in
Section 7(a). No representations have been or are made herein to you regarding
the tax consequences of this Agreement.

 

(g)          You affirm that the only consideration for your signing this
Agreement is that set forth in Section 5 and Section 7(b) and that no other
promise or agreement of any kind has been made to or you by any person or entity
to cause you to execute this document, and that you fully understand the meaning
and intent of this Agreement, including but not limited to, its final and
binding effect.

 

(h)          You understand and acknowledge that this Agreement contains a full
and final release of claims against the Company, Bank and all other Employer
Parties; and that you have agreed to its terms knowingly, voluntarily, and
without intimidation, coercion or pressure.

 

12.       Cooperation.

 

(a)          Transition Services. You agree that you will make yourself
available to assist the Employer in transitioning your duties and
responsibilities to your successor, such cooperation to include making yourself
available on a reasonable basis, either in person or telephonically, to provide
background, guidance and respond to questions for the purpose of assuring a
smooth transition.

 

(b)          Future Cooperation. You further agree that you will fully cooperate
and consult with the Employer in connection with any future litigation, audits,
investigations, claims, or personnel matters that may arise over actions or
matters that occurred or failed to occur during your employment with the
Employer (including employment with any predecessor entity). You agree to assist
the Employer as a witness or during any such audit, investigation, or litigation
(including depositions, affidavits and trial) if requested by the Employer. You
agree to meet at reasonable times and places with the Employer’s
representatives, agents or attorneys for purposes of preparing for such
activities. To the extent practicable and within the control of the Employer,
the Employer will use reasonable efforts to schedule the timing of your
participation in any such activities in a reasonable manner to take into account
your then current employment. The Employer will pay the reasonable documented
out-of-pocket expenses that you incur for travel required with respect to the
activities contemplated by this Section 12.

 

13.        Return of Property. You represent that you have returned to the
Employer, before you signed this Agreement, all property belonging to the
Employer. This would include, for example, documents, files, forms, confidential
business information, keys, credit cards, records, books, manuals, computer
equipment, computer software, pagers, cellular phones, facsimile machines, PDAs
and any other equipment or documents, and all other physical or electronic
property of similar type that you received from the Employer and/or that you
used in the course of your employment with the Employer and that are the
property of the Employer.

 

6 

 

 

14.        Confidentiality of Agreement. Until this Agreement is filed with the
Securities and Exchange Commission, you agree to keep this Agreement strictly
confidential and not to discuss its terms or existence with any person, except
with your immediate family, tax preparers, tax authorities, and attorneys,
provided that any person with whom you discuss this Agreement also agrees to
keep it confidential for the same time period. You agree to assume
responsibility for any such person's confidentiality obligations. At any time,
however, you may communicate with governmental entities or discuss this
Agreement if required to do so by law.

 

15.        Reserved.

 

16.        Damages for Breach. If either party violates the terms of this
Agreement, it will reimburse the other party for any attorneys’ fees, costs, or
other damages arising from the breach of the Agreement, unless the other party
is challenging the waiver of claims under the Age Discrimination in Employment
Act.

 

17.        Advice of Counsel / Consideration and Revocation Periods. You hereby
acknowledge and agree that this Agreement and the circumstances of your
departure and all actions taken in connection therewith are in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth herein shall be applicable,
without limitation, to any claims brought under these Acts.

 

You also acknowledge that you have been and are hereby advised by the Employer
to consult with an attorney in regard to this matter. You understand that you
are responsible for the costs of any such legal services incurred in connection
with such consultation.

 

You further acknowledge that you have been given more than twenty-one (21) days
from the time that you receive this Agreement to consider whether to sign it.
You have seven (7) days from the date you sign this Agreement to revoke the
Agreement. To revoke, you must ensure that written notice is delivered to the
Chief Executive Officer, c/o Nicolet National Bank, 111 N. Washington Street,
Green Bay, Wisconsin 54305-3900 by the end of the day on the seventh calendar
day after you sign this Agreement. If you do not revoke this Agreement within
seven (7) days of signing, this Agreement will become final and binding on the
day following such seven (7) day period.

 

18.        Agreement Binding; Governing Law; Severability. The Employer and you
agree that the terms of this Agreement shall be final and binding and that this
Agreement shall be interpreted, enforced and governed under the laws of the
State of Wisconsin. The provisions of this Agreement can be severed, and if any
part of this Agreement is found to be unenforceable, the remainder of this
Agreement will continue to be valid and effective.

 

19.        Choice of Forum. The parties agree that any appropriate state court
located Brown County, Wisconsin or federal district court for the Eastern
District of Wisconsin, as applicable, shall have exclusive jurisdiction of any
case or controversy arising under or in connection with this Agreement and shall
be a proper forum in which to adjudicate such case or controversy. The parties
agree that such shall be a proper forum in which to adjudicate such case or
controversy and the parties consent to waive any objection to the jurisdiction
or venue of such court(s).

 

20.        Entire Agreement. This Agreement sets forth the entire agreement
between you and the Employer and fully supersedes any and all prior agreements
or understandings, written and/or oral, between the Employer and you pertaining
to the subject matter of this Agreement.

 

7 

 

 

If this Agreement fully and accurately describes the complete agreement
concerning your separation of employment and your agreement to release the
Company, Bank and other Employer Parties for any acts occurring prior to the
date you sign this Agreement, please confirm this agreement by signing on the
following page and dating this Agreement before a notary public. You further
confirm that you fully understand the benefits you are receiving and the rights
and claims you are waiving under this Agreement and that you have accepted those
benefits and waived those rights and claims of your own free will.

 

[Remainder of Page Intentionally Left Blank]

 

8 

 

 

This Agreement was presented to the undersigned on May 24, 2016.

 

ACCEPTED AND AGREED TO:

 

/s/ Robert J. Cera     May 24, 2016 Robert J. Cera   Date       THE STATE OF
WISCONSIN §       §   ACKNOWLEDGMENT COUNTY OF ___________________ §    

 

This instrument was acknowledged before me on May 24, 2016, by foregoing
individual.

 

 

[Seal] _________________________________   Notary Public, State of
______________   My Commission Expires: ____________       Notary’s Name (Typed,
Stamped or Printed)       _________________________________

 

 

ACCEPTED AND AGREED TO:           Nicolet Bankshares, Inc.   May 24, 2016    
Date By: /s/ Robert B. Atwell        Robert B. Atwell           Title:  Chief
Executive Officer           ACCEPTED AND AGREED TO:           Nicolet National
Bank   May 24, 2016     Date By: /s/ Ann K. Lawson        Ann K. Lawson        
    Title:  Chief Financial Officer    

  

9 

 

